Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 7/2/2020.  Claims 16-30 are pending and subject to the following restriction requirement.

Species Election
This application contains claims directed to the following patentably distinct species: the Applicant is required to further elect a single ultimate species for each of the following:
	The Applicant is required to make an election from A, B, C, D and E (five total elections):
	A.  A single specific species selection of "the protein of interest".  For example, the Applicant could elect "an antibody" OR "a single chain antibody".
	B.  A single specific species selection of the effect of the "amino acid substitutions".  For example, the Applicant could elect "increase the stability of the mRNA encoding the protein of interest" OR "do not decrease the stability of the mRNA encoding the protein of interest".
	C.  A single specific species selection of the "control".  For example, the Applicant could elect "unmodified Gam protein" OR "prototype Gam protein".
	D.  A single specific species selection of "the amino acid sequence of the Gam protein".  For example, the Applicant could elect "amino acid substitutions N2>S, A3>T, Y4>W or C, Y5>L or P, Q7>P, R9>C, E11>K, Al2>E, 14S>A, 16A>T or S, 20Q>R, 21Q>K, 22L>I, A23>V or T, 27K>T or N, 29A>T, 33D>E, 34D>N, 35M>L, I39>L, 51H>Q, N or S, 55H>C, 60K>Q, 61S>A or T, 63T>I, S, or A, 84V>A, 92V>A or I, and 93D>N or Y, of SEQ ID NO:1" OR "an amino acid sequence having at least 80% sequence identity to SEQ ID NO:1".
	E.  A single specific selection of a method either with OR without the steps using "capturing the protein of interest to a binding pair member that is immobilized to a support substrate".

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example "the amino acid sequence of the Gam protein" could be "amino acid substitutions N2>S, A3>T, Y4>W or C, Y5>L or P, Q7>P, R9>C, E11>K, Al2>E, 14S>A, 16A>T or S, 20Q>R, 21Q>K, 22L>I, A23>V or T, 27K>T or N, 29A>T, 33D>E, 34D>N, 35M>L, I39>L, 51H>Q, N or S, 55H>C, 60K>Q, 61S>A or T, 63T>I, S, or A, 84V>A, 92V>A or I, and 93D>N or Y, of SEQ ID NO:1" OR "an amino acid sequence having at least 80% sequence identity to SEQ ID NO:1".  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim(s) 16 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639